Opinion by
Mr. Justice Stewart,
However much the decree in this case may have been open *650to attack on appeal for irregularity, or for reasons still more serious, it may not now be assailed in the way here attempted. This is not an appeal from the decree itself — if it were, it comes too late to avail — but an appeal from the order of the court below refusing to vacate and strike off the decree. Admitting the right of the appellants to be heard as interveners, since it was allowed by the court below, such right allows them to do only that which the original party in whose shoes they stand might do ; they are subject to the same limitations and restrictions. Can it be pretended that the city of Chester, having received the benefit of so much of the decree as required the destruction of the defendant’s property, could now come in and attack the validity of the decree, in order to escape the liability imposed on it by the decree, to make compensation for the property destroyed at its instance? If it would be inequitable to allow such demand on the part of the city, it would be none the less so to allow it at the instance of these intervening taxpayers. The decree was moulded to express what at the time was supposed to be the agreement of the parties. The effort in the court below on part of the appellants, was to show that the city authorities had not expressed their assent to the entering of the decree by municipal ordinance, and that therefore the decree, in so far as it charged liability upon the city, and embraced other things than the relief prayed for in the original bill, was invalid and should be vacated. The time to set up such defense was before anything was done under the decree to the advantage of one side or the prejudice of the other. The decree directed defendant’s property to be destroyed for sanitary considerations within thirty days. On the last day of this period the property was destroyed in obedience to the decree. The appellants did not seek to intervene until afterwards. In refusing to vacate the decree the learned judge said: “ It would be manifestly an illegal, unjust and inequitable exercise of judicial authority to decide that the decree of March 26, 1907, should be revoked after the defendants have incurred the loss of their property, and thus deprive them of the advantage of the other parts of the decree.” In this expression of view we fully concur.
The decree is affirmed, and the appeal is dismissed at the costs of the appellants.